 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10

11    CHARLES NEWTON, JR.,                                  Case No. 2:18-cv-00826-JCM-GWF
12                        Petitioner,                       ORDER
13            v.
14    B. WILLIAMS, et al.,
15                        Respondents.
16

17           Mail from the court to petitioner has been returned, with the notation that petitioner no

18   longer is at High Desert State Prison. The court dismisses this action because petitioner has not

19   informed the court of his current address. See Local Rule IA 3-1.

20           Reasonable jurists would not find the court’s conclusion to be debatable or wrong, and the

21   court will not issue a certificate of appealability.

22           IT THEREFORE IS ORDERED that this action is DISMISSED without prejudice

23   because of petitioner’s failure to notify the court of his change in address. The clerk of the court

24   shall enter judgment accordingly and close this action.

25           IT FURTHER IS ORDERED a certificate of appealability will not issue.

26           IT FURTHER IS ORDERED that the clerk shall add Aaron Ford, Attorney General for

27   the State of Nevada, as counsel for respondents.

28
                                                            1
 1          IT FURTHER IS ORDERED that the clerk shall electronically serve upon respondents a

 2   copy of this order. No response is necessary.

 3          DATED: February 27, 2019.
 4                                                          ______________________________
                                                            JAMES C. MAHAN
 5                                                          United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
